Citation Nr: 0817296	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-21 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for residuals of prostate 
cancer, currently rated as 20 percent disabling. 


ATTORNEY FOR THE BOARD

M. R. Weaver 


INTRODUCTION

The veteran served on active duty from August 1962 to 
February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that granted service connection for 
prostate cancer residuals with an evaluation of 0 percent 
effective January 20, 2004.  

In a May 2007 rating decision, the RO in Montgomery, Alabama 
increased the veteran's evaluation of prostate cancer 
residuals to 20 percent effective January 20, 2004.  The 
Veterans Claims Court has held that a rating decision issued 
subsequent to a notice of disagreement that grants less than 
the maximum available rating does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  Consequently, 
as the veteran has not withdrawn the appeal, the issue of an 
evaluation above the current 20 percent remains in appellate 
status.  
 

FINDING OF FACT

The veteran's residuals of prostate cancer include voiding 
dysfunction manifested by urinary frequency, with the veteran 
experiencing an average daytime voiding interval between one 
and two hours and awakening to void on an average of three to  
four times per night.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February and August 2004; 
rating decisions in October 2004 and May 2007; and a 
statement of the case in June 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the May 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has obtained a medical examination in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  
Disability Ratings

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate diagnostic codes 
(DC) identify the various disabilities.  38 C.F.R. Part 4.  
Specific DCs will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more  
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v.  
Derwinski, 1 Vet. App. 589 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The veteran's residuals of prostate cancer are currently 
evaluated as 20 percent disabling under DC 7528.  Under that 
code, malignant neoplasms of the genitourinary system warrant 
a 100 percent rating.  Yet, the Note to DC 7528 provides that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis, then the disability is to be 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.

Section 4.115b provides the following levels of disability 
for voiding dysfunction, urinary frequency: 10 percent - 
Daytime voiding interval between two and three hours or 
awakening to void two times per night; 20 percent - Daytime 
voiding interval between one and two hours or awakening to 
void three to four times per night; 40 percent - Daytime 
voiding interval less than one hour or awakening to void five 
or more times per night.   

Private medical records show that the veteran underwent 
iodine seed implantation of the prostate gland in December 
2002.  In October 2003, the veteran reported that he did not 
have any difficulty with hesitancy, dribbling, incontinence, 
dysuria or initiation of urinary stream.  He stated that he 
was fully active and employed full time running a 
construction company.  

When contacted by a VA physician by telephone in June 2004 in 
order to evaluate his current condition, the veteran reported 
that he was doing "ok."  He stated that he was able to void 
satisfactorily and did not have to wear absorbent pads.  In a 
letter dated April 2006, however, the veteran claimed that he 
had begun to void every two hours during the day and four to 
five times during the night.  He also asserted that he had 
very little sensation while voiding and frequent, strong 
urges to go.   

A VA examiner contacted the veteran by telephone in May 2007.  
He reported urinary frequency of once every two hours and 
nocturia three to four time a night. He stated that did not 
have urinary incontinence or require the use of absorbent 
pads.   

After a thorough review of the record, the Board finds that 
the veteran's disability picture more nearly approximates the 
criteria for a 20 percent rating under Diagnostic Code 7528, 
rated as voiding dysfunction in the form of urinary 
frequency, but no more.  The medical evidence shows that he 
has an average daytime voiding interval of between one and 
two hours and awakens to void on an average of three to four 
times per night.  The record does not show that he has 
daytime voiding intervals less than one hour or nocturia five 
or more times per night.  Furthermore, the veteran's 
symptomatology does not include urine leakage, obstructed 
voiding, or any renal dysfunction.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2007).  Therefore, the Board finds that 
an evaluation in excess of 20 percent for the entire period 
of the appeal is not warranted.  


ORDER

Entitlement to an increased evaluation for prostate cancer 
residuals, currently rated 20 percent disabling, is denied. 




____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


